NUMBER 13-08-00143-CV

COURT OF APPEALS

THIRTEENTH DISTRICT OF TEXAS

CORPUS CHRISTI - EDINBURG

 

In Re: CGT Law Group International, L.L.P.
 

On Petition for Writ of Mandamus 
 

MEMORANDUM OPINION

Before Chief Justice Valdez and Justices Garza and Vela
Memorandum Opinion Per Curiam (1)

 Relator, CGT Law Group International, L.L.P., filed a petition for writ of mandamus
by which it requests this Court to direct respondent, the Honorable Martin J. Chiuminatto,
presiding judge (sitting by assignment) of the County Court at Law No. One of Nueces
County, Texas, to vacate its discovery order granting plaintiff's amended motion to compel. 
The Court requested a response from the real party in interest, Paloma Steele, and one
has been filed.
	The Court, having examined and fully considered the petition for writ of mandamus
and the response, is of the opinion that relator has not shown itself entitled to the relief
sought and the petition for writ of mandamus should be denied. See Tex. R. App. P.
52.8(a). Accordingly, the petition for writ of mandamus is DENIED. 
 
							Per Curiam

Memorandum Opinion delivered and filed
on the 5th day of May, 2008.
 

1.  See Tex. R. App. P. 52.8(d) ("When denying relief, the court may hand down an opinion but is not
required to do so."); Tex. R. App. P. 47.4 (distinguishing opinions and memorandum opinions).